PER CURIAM.
Employee appeals the order of the Labor Industrial Relations Commission affirming the decision of the Appeals Tribunal of Missouri Department of Employment Security. That decision disqualified her from receiving unemployment benefits.
Employee charges the commission erred when it found her guilty of aggravated misconduct in connection with her work. We disagree and affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).